Citation Nr: 1526163	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain and degenerative disc disease (DDD) prior to December 13, 2011, and a disability rating in excess of 40 percent on and after February 1, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1998 to May 2001, and from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased the Veteran's low back disability rating from 10 percent to 20 percent, effective May 16, 2011.  The Veteran filed a Notice of Disagreement in July 2011, and subsequently underwent surgery for his low back disability.  In a July 2012 rating decision, the Veteran was awarded service connection for lumbosacral DDD and granted a temporary 100 percent evaluation, effective December 13, 2011, based on his surgical convalescence; the RO also assigned a 20 percent evaluation for the Veteran's chronic lumbosacral strain with lumbosacral DDD, effective February 1, 2012, and proposed to decrease that rating to 10 percent.  The RO effectuated that reduction in a September 2012 rating decision, effective December 1, 2012.  Following Board remands in December 2013 and October 2014, in a February 2015 Supplemental Statement of the Case the RO restored the Veteran's reduced disability rating and increased it to 40 percent on and after February 1, 2012.  Because the increased disability rating assigned is not the maximum rating available for the entire period on appeal, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2012, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that the RO notified the Veteran in January 2013 that a hearing before a Veterans Law Judge had been scheduled for April 2013.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that, prior to December 13, 2011, the Veteran's lumbosacral strain and DDD were manifested by forward flexion to no less than 40 degrees; there is no evidence of ankylosis of the spine or incapacitating episodes.

2.  The probative, competent evidence demonstrates that, on and after February 1, 2012, the Veteran's lumbosacral strain and DDD were manifested by forward flexion to no less than 20 degrees; there is no evidence of ankylosis of the spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain and DDD have not been met at any time prior to December 13, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain and DDD have not been met at any time on and after February 1, 2012.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  June 2011, January 2012, and July 2012 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in June 2011, June 2012, and January 2015 in connection with his claims.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds the AMC substantially complied with the December 2013 and October 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 
129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's lumbosacral strain and DDD are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine.  As relevant to the lumbosacral spine, under the General Rating Formula for Diseases and Injuries of the Spine:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

Prior to December 13, 2011

Prior to December 13, 2011, the Veteran's lumbosacral strain and DDD have been assigned a 20 percent rating.  The June 2011 VA examiner noted range of motion of 40 degrees forward flexion, 10 degrees extension, 10 degrees right and left lateral flexion, and 20 degrees right and left lateral rotation.  There was no objective evidence of pain or painful motion.  Gait and posture were normal.  The VA examiner indicated that the Veteran had flare-ups about once every two weeks lasting for three to four days.  The Veteran reported that his back pain was worsened by twisting, bending, and lifting.  The VA examiner found no additional functional limitations of the joint, including no painful motion, weakness, excessive fatigability, lack of endurance, or incoordination, and no additional loss of range of motion during flare-ups or as secondary to repetitive use of the joint.  

A September 2011 VA treatment record notes complaints of chronic low back pain which the Veteran described as a "seven" in intensity with standing and bending.  The VA clinician noted visible scoliosis of the lumbar and thoracic spine with full active range of motion.  A December 2011 VA treatment records notes chronic pain, as well as forward flexion to approximately 80 degrees, with good extension, mild pain with flexion, and good lateral bends and rotations.

In light of the above, the Board finds that a rating in excess of 20 percent is not warranted at any time prior to December 13, 2011, when the Veteran was awarded a temporary total evaluation for his surgical convalescence.  The Veteran exhibited a combined range of motion of 110 degrees upon examination in June 2011, with forward flexion greater than 30 but less than 60 degrees.  The Veteran had normal active range of motion in September 2011 and forward flexion to 80 degrees in December 2011.  Additionally, the June 2011 VA examiner noted normal gait and no objective evidence of painful motion.  A rating in excess of 20 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Neither of these criteria were met prior to December 13, 2011.

On and after February 1, 2012

On and after February 1, 2012, the Veteran's lumbosacral strain and DDD have been rated as 40 percent disabling.  The June 2012 VA examiner noted range of motion of 70 degrees forward flexion with objective evidence of painful motion at 30 degrees; 20 degrees extension with objective evidence of painful motion at 10 degrees; 20 degrees right and left lateral flexion with objective evidence of painful motion at 10 degrees; and 20 degrees right and left lateral rotation with objective evidence of painful motion at 10 degrees.  Upon repetitive-use testing, there was no additional limitation in range of motion of the thoracolumbar spine, but the examiner found that there was less movement than normal and pain on movement.  The Veteran had tenderness or pain on palpation, but no guarding or muscle spasm.  The Veteran had normal strength and no muscle atrophy.  There were no signs or symptoms of radiculopathy, including radicular pain.  The Veteran did not report that flare-ups impacted the function of his back.

The Veteran again underwent VA examination in January 2015.  The January 2015 VA examiner noted range of motion of 20 degrees forward flexion with objective evidence of painful motion at 20 degrees; 0 degrees extension with objective evidence of painful motion at 0 degrees; 20 degrees right and left lateral flexion with objective evidence of painful motion at 20 degrees; and 20 degrees right and left lateral rotation with objective evidence of painful motion at 20 degrees.  Upon repetitive-use testing, there was no additional limitation in range of motion of the thoracolumbar spine, but the examiner found that there was less movement than normal and pain on movement.  The examiner found that the Veteran's functional ability was not significantly limited by pain, weakness, fatigability, and incoordination.  The Veteran had some guarding and/or muscle spasm, but they did not result in abnormal gait or spinal contour.  The Veteran had normal strength and no signs of radiculopathy.
In light of the above, the Board finds that a rating in excess of 40 percent is not warranted at any time on and after February 1, 2012.  The Veteran exhibited a combined range of motion of 170 degrees upon examination in June 2012, with forward flexion of greater than 60 but less than 85 degrees.  The Veteran exhibited a combined range of motion of 100 degrees upon examination in January 2015, with forward flexion less than 30 degrees.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  This criterion was not met at any point on and after February 1, 2012.

For both periods on appeal, the Board has also considered whether the Veteran's lumbosacral strain and DDD resulted in a level of functional loss greater than that already contemplated by the assigned rating for the appeal period.  Deluca, 8 Vet. App. at 206.  The VA examiners noted that the Veteran had some functional limitation due to pain and less movement than normal, but the evidence demonstrates that the Veteran had the same range of motion upon repetition.  No additional weakness, excess fatigability, atrophy, instability, or incoordination were reported.  Additionally, throughout the pendency of the appeal the Veteran has reported chronic back pain, but has been able to work.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating, and a rating greater than 20 percent prior to December 13, 2011, and greater than 40 percent on and after February 1, 2012, is not warranted.

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, while the Veteran reported pain in his right leg in September 2011, the VA examinations were negative for radicular symptoms or other neurological abnormalities associated with the Veteran's service-connected lumbosacral strain and DDD.  Therefore, a separate rating for neurological disability is not warranted.  In addition, the Veteran does not have a diagnosis of IVDS and does not experience incapacitating episodes to warrant consideration of a rating under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).
Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's lumbosacral strain and DDD are evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbosacral strain and DDD during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable as the result of his service-connected disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 20 percent prior to December 13, 2011, for lumbosacral strain and DDD is denied.

Entitlement to a disability rating in excess of 40 percent on and after February 1, 2012, for lumbosacral strain and DDD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


